Citation Nr: 1129143	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He died in January 2007.  The appellant is seeking entitlement to benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2011, the Board remanded the appeal.  In May 2011, the appellant and her son testified at a hearing before the undersigned.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).

The issue of whether clear and unmistakable error was committed in an April 1998 rating decision which assigned an effective date of August 15, 1997, for the grant of a total rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 Travel Board hearing transcript.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for cause of the Veteran's death and entitlement to benefits under 38 U.S.C.A. § 1318, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, review of the record reveals that the appellant has been provided with notice as to the information and evidence needed to substantiate her claims of service connection for cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318; however, the appellant has not been informed of the disabilities for which service connection had been granted at the time of the Veteran's death.  Therefore, a remand is required in order for the appellant to be provided with adequate notice.

In addition to the foregoing, the Board finds that a medical opinion is needed with respect to whether the Veteran's service-connected rheumatoid arthritis caused his death or substantially or materially contributed to cause death.  

In this regard, at the May 2011 Travel Board hearing, the appellant and her son testified that, just prior to the Veteran's death, his hospital ward was quarantined for a pneumonia viral infection, which the Veteran eventually acquired.  They testified that the Veteran died in January 2007 because the medical staff was unable to get him up, move him around, and exercise him and that, had the Veteran not acquired the pneumonia virus in the hospital, he could have lived another six months.  They also testified that the Veteran's primary care physician, Dr. S., agrees that they were not able to keep the Veteran from acquiring the virus or able to treat him due to his immobility.  To this end, the appellant has submitted an amended death certificate, certified by Dr. S., which reflects that, while the immediate cause of the Veteran's death was aspiration pneumonia due to severe debility and congestive cardiomyelopathy (identified as the underlying causes of death), the Veteran's diabetes mellitus and service connected rheumatoid arthritis were significant conditions that contributed to death but did not result in the underlying cause of death.  

In evaluating this claim, the Board notes that the evidentiary record contains a VA medical opinion, dated May 2010, which states that there is no evidence of causation of the Veteran's death due to rheumatoid arthritis.  However, since that medical opinion was rendered, the appellant has provided a medical opinion from the Veteran's treating cardiologist, Dr. D.G., dated September 2010, which states that the Veteran's autoimmune disease can sometimes affect the heart, in addition to the amended death certificate and the testimony provided at the May 2011 Travel Board hearing.  

While Dr. S. did not provide a statement clarifying why an amendment to the Veteran's death certificate was necessary, the Board finds that the amended death certificate and the other evidence submitted since the May 2010 VA medical opinion triggers the need for an additional medical opinion regarding the likelihood that the Veteran's service-connected rheumatoid arthritis was a contributory cause of his death.  

Therefore, the cause of death claim must be remanded in order to obtain an additional medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As a final matter, the Board also notes that, any decision with respect to the CUE claim referred to the RO in the Introduction of this decision, may affect the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  As a result, the DIC claim is inextricably intertwined with the CUE claim and cannot be adjudicated until the CUE claim is resolved.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should provide the appellant with updated VCAA notice in accordance with 38 U.S.C.A. §§ 5103, 5103A (West 2002) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which notice provides her with notice of the disabilities for which service connection had been granted at the time of the Veteran's death.

2. The RO/AMC should request that the physician who provided the May 2010 VA opinion review the evidentiary record, including specifically the evidence submitted since the May 2010 opinion, and provide an addendum that addresses the following:

a. Is it at least as likely as not (a probability of 50 percent) that the Veteran's service-connected rheumatoid arthritis caused his death OR was a contributory cause of the Veteran's death (i.e., contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death).  

In providing the requested opinions, the reviewing physician should specifically comment on the claims by the appellantS that the debilitating affects of the service-connected rheumatoid arthritis made the decedent materially less capable of resisting the fatal disease that caused his death and/or may have had a material influence in accelerating death as well as the amended death certificate.  

A rationale must be provided for each opinion offered.  The addendum must reflect that the claims file was reviewed.  

If the foregoing cannot be answered without resorting to speculation, the physician should so state and explain why.  

If the physician who provided the May 2010 VA opinion is no longer available, request that a physician knowledgeable in evaluating autoimmune disabilities review the claims file and provide the requested opinion.  

3. The RO/AMC should fully develop and adjudicate the CUE claim in the April 1998 rating decision before readjudicating the DIC claim because these issues are inextricably intertwined. 

4. Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the appeal is returned to the Board.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

